COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SONIA HERRERA MARQUEZ,                         §
 CLAUDIA GARCIA, AND ALICIA                                     No. 08-13-00092-CV
 GOMEZ, FOR AND ON BEHALF OF                    §
 THEIR MINOR CHILDREN,                                            Appeal from the
                                                §
                  Appellants,                                   205th District Court
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 CLINT INDEPENDENT SCHOOL                                     (TC# 2012-DCV-05582)
 DISTRICT,                                      §

                  Appellee.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. We further order that Appellants

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF SEPTEMBER, 2014.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating